     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 1 of 31



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   x
YI XIANG, Individually and on Behalf of All        :
Others Similarly Situated,                         :
                                                   :
                            Plaintiff,             :   Civil Action No.
                                                   :   1:16-cv-04923-VM-KNF
       vs.                                         :
                                                   :   ECF Case
INOVALON HOLDINGS, INC. KEITH R.                   :   Electronically Filed
DUNLEAVY, THOMAS R. KLOSTER,                       :
DENISE K. FLETCHER, ANDRÉ S.                       :
HOFFMANN, LEE D. ROBERTS, WILLIAM J.               :
TEUBER JR., GOLDMAN SACHS & CO.,                   :
MORGAN STANLEY & CO. LLC, CITIGROUP                :
GLOBAL MARKETS INC., MERRILL LYNCH,                :
PIERCE, FENNER & SMITH, INCORPORATED,              :
and UBS SECURITIES LLC                             :
                                                   :
                            Defendants.            :
                                                   :
                                                   :
                                                   x

    INOVALON DEFENDANTS' OPPOSITION TO LEAD PLAINTIFF AND CLASS
   REPRESENTATIVE'S MOTION TO COMPEL PRODUCTION OF DOCUMENTS

                                              SKADDEN, ARPS, SLATE,
                                                MEAGHER & FLOM LLP
                                              James R. Carroll
                                              Susan L. Saltzstein
                                                   Four Times Square
                                                   New York, New York 10036
                                                   Telephone: (212) 735-3000
                                                   Facsimile: (212) 735-2000
                                                        -- and --
                                                   500 Boylston Street
                                                   Boston, Massachusetts 02116
                                                   Telephone: (617) 573-4800
                                                   Facsimile: (617) 573-4822

                                              Counsel for Inovalon Defendants
        Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 2 of 31




                                             TABLE OF CONTENTS

TABLE OF AUTHORITIES ......................................................................................................... iii#

PRELIMINARY STATEMENT .....................................................................................................1#

FACTUAL BACKGROUND ..........................................................................................................3#

          1.         July to October 2017: Plaintiff Served
                     Document Requests And The Parties Negotiated
                     A Production Protocol That Did Not Call For Text Messages ................................3#

          2.         November 2017 to May 2018: Inovalon Defendants Agreed
                     To Certain Modifications To The Production Protocol, But Plaintiff
                     Never Attempted To Expand The Protocol To Include Text Messages ..................6#

          3.         June 2018: Plaintiff Deposed Two Former Employees
                     And Inquired About Their Use Of Text Messages, Yet Plaintiff
                     Never Followed-Up With Inovalon Defendants To Request Text Messages ..........6#

          4.         October 2018: Plaintiff Deposed Mr. Kloster
                     -- Who Testified That He Used Text Messages Only
                     For "Logistical" Messages -- And Plaintiff Thereafter
                     For The First Time Requested The Production Of Text Messages .........................7#

LEGAL STANDARD ......................................................................................................................9#

ARGUMENT ...................................................................................................................................9#

I.        PLAINTIFF HAS NOT DEMONSTRATED "GOOD CAUSE"
          TO DEVIATE FROM THE PRODUCTION PROTOCOL THAT
          THE PARTIES AGREED TO MORE THAN A YEAR AGO ...........................................9#

          A.         Plaintiff's Eleventh-Hour Request For Text Messages Is Contrary To The
                     Plain Terms Of The Parties' Mutually Agreed-Upon Production Protocol .............9#

          B.         Plaintiff's Motion Has Failed To Establish The
                     Requisite "Good Cause" To Override The Production Protocol ...........................13#

                     1.         Plaintiff Was Aware That Text Messages Were A
                                Common Form Of Communication At The Time Of Negotiating
                                The Production Protocol, Yet Did Not Seek Their Production .................13#

                     2.         Neither Mr. Kloster's Testimony Nor The Additional
                                Documents Cited In Plaintiff's Motion Provide The Court Any
                                Reason To Suspect That There Exist Responsive Text Messages .............14#



                                                                      i
        Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 3 of 31



II.       PLAINTIFF HAS NOT IDENTIFIED ANY "GOOD FAITH"
          BASIS TO BELIEVE THAT ANY CUSTODIAN POSSESSES
          RESPONSIVE TEXT MESSAGES AS REQUIRED BY FED. R. CIV. P. 26 ................17#

III.      PLAINTIFF'S MOTION TO COMPEL INOVALON
          DEFENDANTS TO COLLECT, REVIEW, AND PRODUCE
          RESPONSIVE TEXT MESSAGES (IF ANY) FROM MULTIPLE
          CUSTODIANS IS BURDENSOME AND OTHERWISE IMPROPER ..........................20#

          A.         Plaintiff's Request For The Production
                     Of Text Messages Is Disproportionally Burdensome
                     To Inovalon Defendants, Particularly When Considered
                     In Light Of The Marginal Utility Of Those Text Messages ..................................20#

          B.         Plaintiff's Motion Is Otherwise Improper Where Plaintiff Failed
                     To Satisfy The Meet And Confer Requirements Of Local Rule 37.1 ...................22#

IV.       IN ANY EVENT, PLAINTIFF HAS NOT
          DEMONSTRATED THAT THERE EXISTS ANY
          "GOOD CAUSE" TO AMEND THE SCHEDULING ORDER
          AT THIS LATE DATE TO PERMIT THIS ADDITIONAL DISCOVERY ....................23#

CONCLUSION ..............................................................................................................................25#




                                                                    ii
       Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 4 of 31



                                           TABLE OF AUTHORITIES
CASES                                                                                                             PAGE(S)

Barbara v. MarineMax, Inc.,
      Civ. A. No. 12-cv-368, 2013 WL 1952308 (E.D.N.Y. May 10, 2013) .............................17

Congregation Rabbinical College of Tartikov, Inc. v. Village of Pomona,
      138 F. Supp. 3d 352 (S.D.N.Y. 2015)................................................................................19

Dorchester Financial Holdings Corp. v. Banco BRJ, S.A.,
      Civ. A. No. 11-cv-1529, 2014 WL 3747160 (S.D.N.Y. July 3, 2014) ..............................22

Ewald v. Royal Norwegian Embassy,
      Civ. A. No. 11-cv-2116, 2013 WL 6094600 (D. Minn. Nov. 20, 2013) ...........................19

Evans v. Calise,
       Civ. A. No. 92-cv- 8430, 1994 WL 185696 (S.D.N.Y. May 12, 1994) ............................17

Freydl v. Meringolo,
       Civ. A. No. 09-cv-07196, 2011 WL 2566087 (S.D.N.Y. June 16, 2011) .........................19

Gucci America, Inc. v. Guess?, Inc.,
       790 F. Supp. 2d 136 (S.D.N.Y. 2011)..........................................................................23, 24

Henson v. Turn, Inc.,
      Civ. A. No. 15-cv-01497, 2018 WL 5281629 (N.D. Cal. Oct. 22, 2018)..........................21

In re: General Motors LLC,
        Civ. A. No. 14-md-2543, 2016 WL 2766654 (S.D.N.Y. May 12, 2016) ....................24, 25

Kassner v. 2nd Avenue Delicatessen Inc.,
      496 F.3d 229 (2d Cir. 2007).........................................................................................24, 25

Metropolitan Opera Ass'n Inc. v. Local 100, Hotel Employees & Restaurant Employees
      International Union,
      212 F.R.D. 178 (S.D.N.Y. 2003) .................................................................................11, 12

Pinks v. M&T Bank Corp.,
       Civ. A. No. 13-cv-1730, 2016 WL 1216813 (S.D.N.Y. Mar. 25, 2016) .........10, 11, 13, 14

Prescient Partners, L.P. v. Fieldcrest Cannon, Inc.,
       Civ. A. No. 96-cv-7590, 1998 WL 67672 (S.D.N.Y. Feb. 18, 1998) ..........................22, 23

Royal Park Investments SA/NV v. Deutsche Bank National Trust Co.,
       Civ. A. No. 14-cv-04394, 2018 WL 1088020 (S.D.N.Y. Feb. 12, 2018) ................9, 20, 22



                                                              iii
        Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 5 of 31



Trilegiant Corp. v. Sitel Corp.,
        275 F.R.D. 428 (S.D.N.Y. 2011) .......................................................................................19

Vaigasi v. Solow Management Corp.,
       Civ. A. No. 11-cv-5088, 2016 WL 616386 (S.D.N.Y. Feb. 16, 2016) ..............................22

Walker v. Carter,
      Civ. A. No. 12-cv-05384, 2015 WL 4510406 (S.D.N.Y. July 24, 2015) ....................17, 18

Walker v. Carter,
      Civ. A. No. 12-cv-05384, 2016 WL 6820554 (S.D.N.Y. Feb. 4, 2016) ..................9, 18, 20

Widevine Technologies, Inc. v. Verimatrix, Inc.,
      Civ. A. No. 2-07-cv-321, 2009 WL 4884397 (E.D. Tex. Dec. 10, 2009) .........................11

Woodburn Construction Co. v. Encon Pacific, LLC,
     Civ. A. No. 05-cv-5811, 2007 WL 1287845 (W.D. Wash. Apr. 30, 2007) .......................11

Zubulake v. UBS Warburg LLC,
      217 F.R.D. 309 (S.D.N.Y. 2003) .......................................................................................19

RULES & STATUTES                                                                                                                  PAGE(S)

Fed. R. Civ. P. 16 ...........................................................................................................................23

Fed. R. Civ. P. 26 ................................................................................................................... passim

Fed. R. Civ. P. 29 .............................................................................................................................4

Fed. R. Civ. P. 37 ...........................................................................................................................22

S.D.N.Y. Local Rule 37.1 ..............................................................................................................22




                                                                       iv
      Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 6 of 31



       Inovalon Defendants1 respectfully submit this opposition to Lead Plaintiff and Class

Representative Roofers Local No. 149 Pension Fund's ("Plaintiff") Motion to Compel Production

of Documents (the "Motion" (ECF No. 161), cited as "Mot.").2

                                 PRELIMINARY STATEMENT

               On the very last day of fact discovery on October 22, 2018 -- one year after the

parties negotiated a detailed document production protocol that did not require the search and

production of text messages -- Plaintiff faxed a letter to the Court under Local Rule 37.2 seeking

to extend fact discovery so that Inovalon Defendants could purportedly correct a "production

failure" with respect to text messages that Plaintiff claimed it only "first learned of" four days

earlier. (Pl. Ex. 8.) Contrary to Plaintiff's statements to the Court, the fact that Inovalon

Defendants had not searched for or produced text messages in response to Plaintiff's discovery

requests had been known by Plaintiff for more than a year. In fact, the parties' October 2017

document review protocol -- which was negotiated and agreed to by Plaintiff after an extensive

meet and confer process -- specifically listed the "sources" of electronically-stored information

that Inovalon Defendants would search and review for responsive materials. That detailed list

did not include text messages.

               Although Plaintiff's Motion now acknowledges the existence of that protocol (as

it must), it nevertheless provides the Court with no grounds to override that protocol or otherwise

assume that any text messages would yield responsive information. Fact discovery in this case

has centered on Plaintiff's allegation that Inovalon Defendants made material misrepresentations

1
       "Inovalon Defendants" refers to Inovalon Holdings, Inc. ("Inovalon" or "the Company"),
Keith R. Dunleavy, Thomas R. Kloster, Denise K. Fletcher, André S. Hoffmann, Lee D. Roberts,
and William J. Teuber Jr. (collectively, "Individual Defendants").
2
       Filed herewith is the Declaration of James R. Carroll, exhibits to which are cited as "Ex.
__"; exhibits to the Declaration of Daniel J. Pfefferbaum (ECF No. 163) are cited as "Pl. Ex. __."


                                                  1
      Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 7 of 31



and omissions in the Company's IPO offering documents concerning changes in New York State

and City tax laws, and their potential impact on Inovalon's effective tax rate. Accordingly,

Inovalon Defendants have produced hundreds of thousands of pages of e-mails, spreadsheets, tax

work papers, financial reports, presentations, and regulatory filings over the course of the last

year, and numerous fact witnesses have been deposed on such topics. None of those documents

or testimony suggest that anyone discussed substantive matters such as tax laws or Inovalon's

effective tax rate calculations over text messages.

               That notwithstanding, Plaintiff attempts to justify its untimely request for text

messages by selectively quoting from the deposition testimony of a single custodian, Thomas

Kloster, who merely stated that he occasionally sent text messages that were "logistical in

nature," such as messages "to understand if someone [wa]s in their office." (Pl. Ex. 7 at 202:19-

203:14.) Tacitly acknowledging the weakness of its position, Plaintiff then resorts to cherry-

picking and mischaracterizing six documents concerning the purported impact of New York

State and City tax law changes on Inovalon's effective tax rate, and then speculating that some

custodians "may have" communicated about those documents via text message. Such

speculation, without any evidentiary support, is hardly enough to justify the belated relief

Plaintiff seeks. And while Plaintiff's Motion focuses on Mr. Kloster's purported text messages,

Plaintiff's "proposed order" submitted with its Motion stealthily seeks text messages from the

personal cell phones of sixteen custodians -- the majority of whom are either non-parties and/or

former employees of Inovalon, and are never even discussed individually in Plaintiff's Motion.

(ECF No. 164 (requiring that Inovalon Defendants produce "text messages from the previously

agreed upon custodians").) This Court should reject such tactics. For the reasons discussed

below, Inovalon Defendants respectfully submit that the Court should deny Plaintiff's baseless



                                                 2
      Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 8 of 31



attempt to alter its prior agreement and extend fact discovery at this late date.

               In particular, Plaintiff's Motion should be denied on multiple, independent bases.

First, as contemplated by Federal Rules of Civil Procedure 26 and 29, the parties negotiated and

agreed upon a detailed production protocol more than a year ago that did not include text

messages. Where, as here, Plaintiff has failed to show any good cause to deviate from that

agreement, the Court should honor it. Second, Plaintiff's Motion does not otherwise satisfy the

requirements of Fed. R. Civ. P. 26. Among other things, Plaintiff is required to make a prima

facie showing that its request for text messages is more than simply a fishing expedition, but it

has not done so. Plaintiff has not (and cannot) cite to a single piece of evidence to suggest that

any custodian -- much less sixteen of them -- used text messages to discuss changes in New York

State or City tax laws or the impact of those changes on the Company's effective tax rate, which

are the matters at the center of this case. Third, Plaintiff failed to properly meet and confer with

Inovalon Defendants on the issue of text messages prior to filing its Motion. That failure, alone,

justifies denial here. Fourth, where Plaintiff's Motion was filed after discovery ended, Plaintiff

must prove that there exists "good cause" to modify the discovery schedule in this action. No

such "good cause" exists here, particularly where there has been no change in circumstances

since Plaintiff agreed that text messages would not be produced under the parties' production

protocol more than a year ago. Accordingly, the Court should deny Plaintiff's Motion so that

discovery in this action may come to a final and efficient conclusion.

                                  FACTUAL BACKGROUND

       1.      July to October 2017: Plaintiff Served Document Requests And The Parties
               Negotiated A Production Protocol That Did Not Call For Text Messages

       Plaintiff served its First Set of Requests for Production of Documents to Inovalon

Defendants on July 18, 2017, and Inovalon Defendants timely served their Responses and


                                                  3
      Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 9 of 31



Objections to those Requests on August 17, 2017.3 (Pl. Exs. 1, 4.) Contrary to Plaintiff's

suggestion that Inovalon Defendants' Responses and Objections did not "explicitly object[] to the

production of text messages," those Responses and Objections specifically objected to Plaintiff's

definition of "Communications," including because "it is overbroad [and] unduly burdensome,"

and objected to Plaintiff's "Production of ESI" instructions because they "purport[ed] to impose

obligations beyond those required by the Federal Rules of Civil Procedure and/or the Local Civil

Rules of this Court." (Mot. at 2; Pl. Ex. 4 at 28-29, 31.)

       As Plaintiff's Motion acknowledges, and as contemplated by Fed. R. Civ. P. 29, the

parties thereafter engaged in an "extensive" process to come to an agreement on the "locations,

custodians, and search terms to be used to search for and identify relevant and responsive

electronically stored evidence." (Mot. at 2.) On September 29, 2017, Inovalon Defendants sent

Plaintiff a letter attaching their proposed production protocol that "specifie[d] the locations and

time frames to be searched, and categories of documents that would be produced from those

sources." (Ex. 1 at 1-2.) That letter also made clear the import of that proposed protocol: "[w]e

cannot stress enough that the parties must arrive at a consensus . . . regarding the categories of

documents that will be produced before an electronic document review is undertaken." (Id. at l.)

Over the course of the following month, the parties continued to negotiate that protocol. (See,

e.g., Ex. 2 ("Following up on our call earlier today regarding the sources of electronic discovery

and search terms. We would propose the following additions . . . .").)




3
       Plaintiff served three sets of requests for production on Inovalon Defendants dated July
18, 2017, April 9, 2018, and May 23, 2018 (collectively, the "Requests"). (Pl. Exs. 1-3.)
Inovalon Defendants responded and objected to those Requests on August 17, 2017, May 3,
2018, and June 22, 2018 (collectively, the "Responses and Objections"). (Id. Exs. 4-6.)


                                                  4
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 10 of 31



       On October 16, 2017, Inovalon Defendants sent Plaintiff a revised protocol that was

"designed to take our prior discussions into account." (Ex. 3 (the "Production Protocol").) That

Production Protocol made plain (as had all prior iterations of that document) that Inovalon

Defendants would not undertake a review of any text messages. Instead, that protocol identified

five "sources" that would be searched and reviewed:

           We will search the following sources for documents created or sent
           between August 1, 2014 and December 31, 2015:

           '   Documents from the designated folder on the share drive for IPO related
               materials
           '   Documents from the Merrill datasite established in connection with the
               IPO
           '   Board minutes and materials presented at meetings of the board of
               directors or committees thereof (subject to redaction for irrelevant
               materials)
           '   Documents from specified finance and investor relations folders (to be
               identified)
           '   E-mails for to-be proposed custodians subject to search terms

(Id. (emphasis in original).) "From these sources, subject to all applicable privileges and

immunities," Inovalon Defendants further agreed to "produce documents concerning" a

number of substantive topics negotiated with Plaintiff. (Id. (emphasis in original).) Plaintiff

responded to the Production Protocol on October 18, 2017 and, in doing so, acknowledged that

Inovalon Defendants had "incorporated the majority of our positions into your discovery plan."

(Ex. 4 at 2.) Plaintiff did not request that text messages be added to the list of sources to be

searched. (See id.) On October 20, 2017, Inovalon Defendants confirmed to Plaintiff that "[i]t

appears we have agreement on the items that will be produced from the review of the specified

sources of information, as reflected on pages 1-2 of the proposed Production Protocol document

sent on October 16," and that "[o]n this basis, we are commencing the review." (Ex. 5 at 1.)




                                                  5
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 11 of 31



       2.      November 2017 to May 2018: Inovalon Defendants Agreed To
               Certain Modifications To The Production Protocol, But Plaintiff
               Never Attempted To Expand The Protocol To Include Text Messages

       Consistent with the Production Protocol agreed to by the parties, Inovalon Defendants

made rolling productions of responsive documents from November 2017 through May 2018. As

Plaintiff's Motion acknowledges, during this period, the parties negotiated certain modifications

to the Production Protocol. (Mot. at 10.) For example, in an effort to avoid unnecessary motion

practice, Inovalon Defendants agreed to search for and produce e-mails from additional

custodians, including Michael Boezer (a former employee), Elizabeth Krapf (an executive

assistant at Inovalon), John Davis (a former employee), and Robert Wychulis (the President of

Inovalon).4 (See id.) Inovalon Defendants also agreed to search in an earlier time period for

materials responsive to Plaintiff's Document Request No. 36, which requested tax alerts that

Inovalon Defendants may have received from Deloitte or KPMG. (Pl. Ex. 6 at 2-3.)

       Consistent with the Production Protocol -- and as Plaintiff's Motion acknowledges was

otherwise plain from the face of the documents produced in this action -- none of Inovalon

Defendants' productions included text messages. (See Mot. at 2 (noting that it was clear that of

Inovalon Defendants' 22,500 produced documents "zero are text messages").) Plaintiff's counsel,

however, never asked that the parties modify the Production Protocol to include text messages.

       3.      June 2018: Plaintiff Deposed Two Former Employees
               And Inquired About Their Use Of Text Messages, Yet Plaintiff
               Never Followed-Up With Inovalon Defendants To Request Text Messages

       In June 2018 -- more than three months before the close of fact discovery -- Plaintiff

deposed two non-parties, Mason Kotelchuck (Inovalon's former controller) and John Davis (a

former staff accountant at Inovalon). Plaintiff's counsel asked each deponent about his use of

4
      Inovalon Defendants agreed to add another custodian, Steven Crawford (a former
employee), in July 2018.


                                                6
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 12 of 31



text messages while at Inovalon, and each answered that he occasionally used text messages to

communicate with coworkers at Inovalon, but made no suggestion that such communications

were substantive or related to any subject matters relevant to this action.5 Following that

testimony, Plaintiff did not request to meet and confer with Inovalon Defendants about any

potential production of text messages, and did not otherwise attempt to serve those former

Inovalon employees with document subpoenas requesting that they produce such text messages

from their personal devices.

       4.      October 2018: Plaintiff Deposed Mr. Kloster -- Who Testified That
               He Used Text Messages Only For "Logistical" Messages -- And Plaintiff
               Thereafter For The First Time Requested The Production Of Text Messages

       On October 18, 2018, Plaintiff deposed Inovalon's former Chief Financial Officer,

Thomas Kloster. During that deposition, Mr. Kloster testified that he occasionally used text

messages to communicate with coworkers at Inovalon, and that he "[did not] have a recollection

of [it], but it's possible" that he texted individuals at Deloitte or KPMG. (Pl. Ex. 7 (Kloster Dep.

Tr.) at 56:2-23.) Like Messrs. Kotelchuck and Davis, however, Mr. Kloster made no suggestion

that these text messages related to any subject matters relevant to this action. Instead, in a line of

questioning that Plaintiff's Motion tellingly omits to quote in full, Mr. Kloster testified as follows:


5
        (See Ex. 6 (Kotelchuck Tr.) at 31:2-10 ("Q. Did you communicate about work matters
over text message to your -- with your coworkers? A. To a small degree I guess, as in using
discretion, I didn't send the report out, for example, can you send a report out. But I don't recall,
you know, sensitive information via text. It may have been more through an email."); Ex. 7
(Davis Tr.) at 22:12-22 ("Q. Did you communicate by text message with co-workers at Inovalon
while you were performing your work at Inovalon? A. Occasionally. Q. And what was the --
the subject of the -- the text? Was it more personal information or business related? A. I don't
recall. Q. How often would you say you did communicate by text message with co-workers? A.
Not often.").) Note that Plaintiff also deposed Daniel Rizzo (Inovalon's Innovation Fellow) and
Jonathon Boldt (a Vice President in Finance at Inovalon), in November and December 2017.
During those depositions, however, Plaintiff's counsel did not ask about either individual's use of
text messages at all, least of all whether they used text messages to discuss subject matters
germane to this action.


                                                  7
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 13 of 31



           [Inovalon Defendants' counsel]: The plaintiff's lawyer ask[ed] you some
           questions about your using text messaging as an employee at Inovalon. Do
           you recall that testimony?

           [Mr. Kloster]: Yes, I do.

           [Inovalon Defendants' counsel]: But you weren't asked how you used the text
           messaging feature. Could you please explain how and why you used text
           messaging while employed at Inovalon.

           [Plaintiff's counsel]: Objection to form.

           [Mr. Kloster]: So we primarily used -- or I primarily used text messaging as
           a logistical tool to send a text to understand if somebody is in their office, to
           understand if they're available, to understand if they can join me in a
           conference room, to understand if they are free to talk about a particular
           matter. Text messaging was not used to discuss business matters of a
           material nature. That would take longer explanation or take a detailed
           explanation. Given the nature of a quick typing of a text, it's typically
           logistical in nature.

(Id. at 202:19-203:16 (emphasis added).) Plaintiff's counsel asked no follow-up questions on

what "particular matters" Mr. Kloster may have texted about, but instead inquired whether Mr.

Kloster had utilized one of the breaks during the deposition to review the text messages on his

phone, and thereafter promptly ended the deposition. (Ex. 8 (Kloster Tr.) at 206:1-16.)

       In the days that followed Mr. Kloster's deposition, Plaintiff's counsel at no point reached

out to Inovalon Defendants' counsel to meet and confer about any potential production of text

messages. Instead, Inovalon Defendants only heard of the issue again when Plaintiff's counsel

sent its pre-motion letter to the Court on the last day of fact discovery. (Pl. Ex. 8.) Although that

letter focused solely on the testimony of Mr. Kloster, Plaintiff's instant Motion requests that

Inovalon Defendants review and produce text messages from the personal cell phones of the

sixteen custodians for whom Inovalon Defendants previously agreed to produce responsive e-

mails. (ECF No. 164.) Those custodians include the six Individual Defendants, five current

Inovalon employees (Messrs. Boldt, Rizzo, and Wychulis and Mses. Collins and Krapf), and five


                                                 8
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 14 of 31



former Inovalon employees (Messrs. Boezer, Crawford, Davis, and Kotelchuck, and Ms. Vernal).

                                      LEGAL STANDARD

       Although the "scope of discovery is broad" it is "not limitless." Walker v. Carter, Civ. A.

No. 12-cv-05384, 2016 WL 6820554, at *4 (S.D.N.Y. Feb. 4, 2016). In particular, Federal Rule

of Civil Procedure 26(b)(1) requires that any request for discovery must be addressed to matters

that are relevant to the action and "proportional to the needs of the case":

     "Parties may obtain discovery regarding any nonprivileged matter that is relevant to
     any party's claim or defense and proportional to the needs of the case, considering the
     importance of the issues at stake in the action, the amount in controversy, the parties'
     relative access to relevant information, the parties' resources, the importance of the
     discovery in resolving the issues, and whether the burden or expense of the proposed
     discovery outweighs its likely benefit."

Courts in this District have explained that "[p]roportionality focuses on the marginal utility of the

discovery sought" such that "[p]roportionality and relevance are 'conjoined' concepts; the greater

the relevance of the information in issue, the less likely its discovery will be found to be

disproportionate, and vice versa." Royal Park Invs. SA/NV v. Deutsche Bank Nat'l Tr. Co., Civ.

A. No. 14-cv-04394, 2018 WL 1088020, at *8 (S.D.N.Y. Feb. 12, 2018) (internal quotation

marks and citations omitted). Indeed, the Advisory Committee Notes to Rule 26 clarify that the

Rule was adopted to "encourage judges to be more aggressive in identifying and discouraging

discovery overuse." Fed. R. Civ. P. 26(b)(1) Advisory Committee Notes of 1983 and 2015.

                                           ARGUMENT

I.     PLAINTIFF HAS NOT DEMONSTRATED "GOOD CAUSE"
       TO DEVIATE FROM THE PRODUCTION PROTOCOL
       THAT THE PARTIES AGREED TO MORE THAN A YEAR AGO

       A.      Plaintiff's Eleventh-Hour Request For Text Messages Is Contrary To The
               Plain Terms Of The Parties' Mutually Agreed-Upon Production Protocol

       Plaintiff's Motion -- much like its pre-motion letter -- largely ignores the Production

Protocol that the parties entered into in October 2017 and fails to provide the Court with a copy

                                                  9
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 15 of 31



of it. (See Mot. at 9-11.) In particular, Plaintiff's Motion strains to minimize the importance of

that agreement by suggesting that Inovalon Defendants' request that the parties adhere to the

Production Protocol is "absurd." (Id. at 9.) That is hardly the case: Federal Rule of Civil

Procedure 29(b) provides that "the parties may stipulate . . . procedures governing or limiting

discovery be modified."6 Indeed, this Court indicated during the telephonic conference that it

was "appropriate" and "what the rules contemplate" that the parties negotiated the "disclosure of

electronically stored information, and came to a resolution and a written protocol for obtaining

electronically stored information" in October 2017, before the parties got "deep into discovery."7

(Ex. 9 (Conf. Tr.) at 3:22-4:25.) Unsurprisingly, courts routinely hold parties to their negotiated

discovery protocols.

       Judge Ellis's decision in Pinks v. M&T Bank Corp., Civ. A. No. 13-cv-1730, 2016 WL

1216813 (S.D.N.Y. Mar. 25, 2016) is particularly instructive on this point. In Pinks, the plaintiff

moved to compel the defendant to respond to certain interrogatory requests it had propounded in

January 2016. Id. at *2. Importantly, while the interrogatory requests were technically timely

because they were propounded during the time allowed for class discovery, the plaintiff's

issuance of the requests was contrary to the parties' voluntary agreement to provide all written


6
        Such discovery plans are also contemplated by Fed. R. Civ. P. 26(f). Although the
Parties' Joint Rule 26(f) Report was filed prior the parties' finalization of the Production Protocol,
that report specifically noted that "[t]he parties have discussed issues concerning preservation
and discovery of electronically stored information ("ESI") and anticipate agreeing to an
appropriate searchable format and production protocol." (ECF No. 81 at 3 (emphasis added).)
7
        Relatedly, Plaintiff argues that Inovalon Defendants are attempting to "weaponize" the
Production Protocol or otherwise construe it as "forever waiv[ing] Plaintiff's right to later seek"
additional discovery beyond that agreement. (Mot. at 9-10.) Plaintiff is mistaken. Indeed,
Plaintiff's Motion acknowledges that Plaintiff and Inovalon Defendants, in an effort to avoid the
need for costly motion practice, negotiated at various points to expand the scope of the
Production Protocol to add certain custodians or search broader time periods following timely
meet and confer sessions. (Id. at 10; see also supra at 6.)


                                                 10
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 16 of 31



discovery by December 2015. Id. at *1. As a result, the defendant objected to the interrogatories

"as being served contrary to the discovery agreement," and the court denied the plaintiff's motion

to compel on that same basis. Id. at *2. In doing so, the court explained that:

       The Parties are best situated to understand the discovery needs of the case. In the
       absence of any evidence of bad faith by either Party, the Court upholds the
       discovery agreement . . . . Requiring [the defendant] to engage in new searches
       and production . . . frustrates the Parties' intent to enter into a discovery agreement,
       and carry out discovery according to their mutually understood needs. To the
       extent that Parties enter into agreements on the best way to conduct discovery,
       courts should uphold and honor such agreements.

Id. at *4 (emphasis added). The court ultimately denied the motion "because Parties should be

encouraged to agree in discovery, the information [the plaintiff] seeks is contrary to the Parties'

discovery agreement, and [the plaintiff] has not shown good cause to override the agreement."

Id. at *1 (emphasis added). Importantly, Judge Ellis's decision in Pinks is consistent with

decisions from other courts that have also recognized the importance of discovery agreements

and rejected motions to compel evidence beyond the scope of those agreements absent good

cause.8 So, too, this Court should honor the Production Protocol in this action, and reject

Plaintiff's attempt to override that agreement without good cause to do so (see infra, Section I.B).

       Tellingly, Plaintiff's Motion does not cite any cases in which a court considered a

discovery protocol in the context of a discovery dispute, but instead cites a single, factually

inapposite case -- Metro. Opera Ass'n Inc. v. Local 100, Hotel Emps. & Rest. Emps. Int'l Union,

8
       See, e.g., Widevine Techs., Inc. v. Verimatrix, Inc., Civ. A. No. 2-07-cv-321, 2009 WL
4884397, at *1-2 (E.D. Tex. Dec. 10, 2009) (denying motion to compel seeking e-mails that
were beyond the time period provided in the parties' "stipulations regarding their mutual
discovery obligations" where the court noted that the rules "encourage agreed-upon, lawyer-
managed discovery and to eliminate the cost, effort and expense involved in court intervention in
discovery through motion practice," and that courts "will generally uphold stipulations that are
entered into between the parties"); Woodburn Const. Co. v. Encon Pac., LLC, Civ. A. No. 05-cv-
5811, 2007 WL 1287845, at *3 (W.D. Wash. Apr. 30, 2007) (denying the defendant's motion to
compel certain e-mails from the plaintiff in part because "the parties agreed to the ESI discovery
protocol" and the defendant's requests were "inconsistent with" that protocol).


                                                 11
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 17 of 31



212 F.R.D. 178 (S.D.N.Y. 2003) -- which Plaintiff nevertheless suggests presents "a similar

situation." (Mot. at 10.) In Metro, the court considered plaintiff's motion for sanctions resulting

from the defendant's "discovery abuses." 212 F.R.D. at 183. During a deposition of the

defendant's counsel, she admitted, among other things, that: (i) she never gave "written

instructions to anyone at [the defendant] concerning their obligations with respect to document

retention or production; (ii) she "never made a search of any files at [the defendant's office]"

during fact discovery; and (iii) she never looked for documents which the court described as

"obviously-responsive." Id. at 213-14. The Metro court noted that the counsel's testimony

demonstrated that "instead of shouldering the responsibility imposed by the Rules to conduct a

good faith search for responsive materialswwhich would have yielded the obviously-responsive

[materials]wdefense counsel seeks to impose on [plaintiff's] counsel the burden of identifying

with specificity documents in the [defendant]'s files that are responsive and have not been

produced," and that the defendant's counsel had it "seriously backwards." Id. at 214. Ultimately,

the court issued sanctions because of the defendant's "utter and complete disregard for the rules

of the truth-seeking process in civil discovery." Id. at 181.

       Plaintiff's reliance on Metro is demonstrably misplaced. In stark contrast to Metro,

Inovalon Defendants diligently negotiated a Production Protocol as contemplated by Fed. R. Civ.

P. 26 and 29, modified the scope of the Production Protocol at various times after engaging in

extensive meet and confer processes with Plaintiff, produced hundreds of thousands of

responsive documents pursuant to that Production Protocol, and now respectfully request that the

Court honor that agreement between the parties. Inovalon Defendants' actions are in no way

indicative of a "complete disregard for the rules" (as in Metro) but instead are -- to borrow the

words of this Court -- "what the rules contemplate." (Ex. 9 (Conf. Tr.) at 3:22-4:25.)



                                                 12
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 18 of 31



       B.      Plaintiff's Motion Has Failed To Establish The
               Requisite "Good Cause" To Override The Production Protocol

       As was the case in Pinks, Plaintiff's Motion fails to identify any "good cause" to override

the Production Protocol -- which explicitly did not provide for the production of text messages.

As a result, the Court should honor that agreement as written.

               1.     Plaintiff Was Aware That Text Messages Were A
                      Common Form Of Communication At The Time Of Negotiating
                      The Production Protocol, Yet Did Not Seek Their Production

       In the first instance, Plaintiff cannot argue that now there exists "good cause" to modify

the Production Protocol to require the production of text messages, where Plaintiff could have

sought such messages when negotiating the Production Protocol in October 2017. Indeed,

during the telephonic conference on this matter the Court asked Plaintiff's counsel five times

"[w]hen you negotiated in October 2017, a protocol for obtaining or searching, among other

things, e-mail messages, weren't you aware that text messaging is a commonly used method for

communication, just like e-mail messages are?" (Ex. 9 (Conf. Tr.) at 7:12-16; see also id. at

7:24-25, 8:4-5, 8:10-11, 8:14-19.) Although Plaintiff's counsel never squarely answered the

question during the telephonic conference, id., its Motion now provides Plaintiff's answer: "it is

common knowledge that ESI is contained on cell phones." (Mot. at 4 (internal quotation marks

omitted) (emphasis added).) Despite that awareness, Plaintiff nonetheless decided to agree to a

Production Protocol that would not provide for the production of such messages.9 Plaintiff


9
        Plaintiff may attempt to argue on reply -- as it did on the telephone conference -- that
Plaintiff could not have requested text messages at the time of negotiating the Production
Protocol because it did not "have inside knowledge of what goes on in the company, [and was]
not in a position to know that text message was a commonly used form of communication
between the top executives." (Ex. 9 (Conf. Tr.) at 9:23-10:3.) For the reasons the Court
indicated on the telephonic conference, this argument fails. (Id. at 10:4-/6 '#S]dd* qgm \gfxl
cfgo mfd]kk qgmxj] ogjcaf_ af l`] [gjhgjYl] ]flalq o`Yl e]l`g\k g^ [geemfa[Ylagf Yj]
]ehdgq]\, =f\ l`Ylxk ljm] af Yfq kalmYlagf o`]j] l`]j] ak dala_Ylagf Yf\ l`]j] ea_`l Z]


                                                13
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 19 of 31



should not be entitled to "frustrate[] the Parties' intent to enter into a discovery agreement, and

carry out discovery according to their mutually understood needs" by belatedly requesting that

Inovalon Defendants search a particular source of electronically-stored information when

Plaintiff was in a position to request that review at the time of negotiating the Production

Protocol a year ago. See Pinks, 2016 WL 1216813, at *4.

               2.      Neither Mr. Kloster's Testimony Nor The Additional
                       Documents Cited In Plaintiff's Motion Provide The Court
                       Any Reason To Suspect That There Exist Responsive Text Messages

       Plaintiff has failed to establish good cause for the additional and independent reason that

it has not (and cannot) point to any evidentiary support to bolster its pure speculation that

"relevant and responsive text messages are likely to exist on the cell phones of the [sixteen]

custodians" concerning New York tax laws or Inovalon's effective tax rate calculations. (Contra

Mot. at 5.) In particular, the testimony of Mr. Kloster and the six documents cited in Plaintiff's

Motion fail to support Plaintiff's speculation for at least three reasons:

       First, Mr. Kloster's testimony suggests only that he used text messages for "logistical"

purposes, and provides no indication that he would have any responsive text messages.

Notwithstanding Mr. Kloster's clear testimony that he used text messages as a "logistical tool,"

Plaintiff's Motion makes much of Mr. Kloster's testimony that he might have texted employees to

see if they were "free to talk about a particular matter." (Mot. at 8.) Plaintiff's suggestion that

those "particular matters" may include tax-related matters germane to this action is nothing more

than speculation. In any event, and as this Court noted during the conference, Plaintiff's counsel

was welcome to -- but chose not to -- ask Mr. Kloster follow-up questions designed to illicit

examples of the "particular matters" that he may have texted about. (See Ex. 9 (Conf. Tr.) at
________________________
electronically stored information. But one needs to anticipate and try to address what might be
in existence that might be relevant and discoverable.").)


                                                  14
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 20 of 31



17:15-20 ("I'm asking about the text messaging and the particular subjects that you say there was

testimony that text messages are about particular subjects. Was there probing about whether

these particular subjects are the tax related information that's at the heart of this action?"); see

also Ex. 8 (Kloster Tr.) at 206:1-16.)

        Second, Plaintiff's speculation that Inovalon Defendants "may have" responded to

certain e-mails via text messages is insufficient to suggest there exists any "good cause" to

compel the collection and production of text messages. In particular, Plaintiff's Motion

suggests that the "production of text messages . . . will supplement an incomplete documentary

record in this matter" chiefly because there have been some e-mails produced in this action for

which there was no responsive e-mail, and third parties have produced certain internal

documents which have not been located in Inovalon's files. (Mot. at 6-7.) Plaintiff's suggestion

that custodians "may have" used text messages to respond to e-mails regarding substantive tax

matters reflects only speculation on Plaintiff's part, and in any event defies common sense. The

more reasonable inference is that the e-mail recipient simply did not to reply to the e-mail.

Likewise, Plaintiff's suggestion that third parties might have somehow communicated their

internal documents to Inovalon via text message is also speculative and strains credulity.10 The



10
        For example, Plaintiff cites an April 2014 KPMG PowerPoint presentation that was
exchanged internally at KPMG that "Plaintiff only obtained . . . through a subpoena to KPMG."
(Mot. at 6 (citing Pl. Exs. 9 & 10).) In the first instance, Plaintiff's suggestion that this
PowerPoint presentation may exist in certain custodians' text messages is misplaced as it is well
known that PowerPoint presentations cannot be transmitted via text message. Moreover,
Plaintiff's remark that this April 2014 presentation was only produced by KPMG is hardly
surprisingly where (i) the e-mail to which the presentation was attached was only sent to KPMG
employees, and (ii) in any event, the Production Protocol provided that Inovalon Defendants
would commence their e-mail review in August 2014 (i.e., many months after this presentation is
dated). Plaintiff's Motion likewise fails to suggest that any responsive text messages exist
around the Deloitte client alerts, including because: (i) Plaintiff never asked Deloitte (or any
witness) whether Deloitte sent client alerts via text message, such that Plaintiff has no basis to


                                                  15
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 21 of 31



more reasonable inference is that these third parties may not have sent certain documents to

Inovalon. Moreover, Plaintiff has never asked a single witness in a deposition about the

potential existence of text messages concerning any of the documents that Plaintiff cites in its

Motion. Accordingly, Plaintiff has no basis to suggest that (i) there are any "potential missing

communications" about these documents or (ii) that any such "missing communications" "may

have occurred over text messages." (Mot. at 7.) Indeed, Plaintiff declined to depose many of the

custodians who Plaintiff now speculates sent responsive text messages in this action -- including,

for example, Dr. Dunleavy, who Plaintiff's Motion twice suggests might have responsive text

messages on two purportedly "signfican[t]" and "importan[t]" events. (Id. (citing Pl. Exs. 16-

18).) As a result, Plaintiff has no basis to conclude that "relevant and responsive text messages

are likely to exist" around any of the documents its Motion cites. (Id.)

       Third, Plaintiff's Motion requests that Inovalon Defendants produce text messages for

sixteen custodians, yet does not attempt to provide any documentary support or other good

cause for Plaintiff's belief that these custodians may have responsive text messages. Plaintiff's

Motion fails to even list most of the sixteen custodians by name, let alone attempt to offer the

Court any basis to believe that such custodians would have responsive text messages on their

personal cell phones. For example, Plaintiff even seeks the text messages of Ms. Krapf, Dr.

Dunleavy's executive assistant. There is no reason to believe based upon anything in Plaintiff's

________________________
believe that text messages would contain the "sending or receiving [of such] alert[s]"; and (ii)
notwithstanding Plaintiff's statement that Deloitte "testified that the January 2015 alert was sent
to Inovalon" and that Jonathon Boldt "testified that Inovalon was aware of the NYC tax law
change as of January 23, 2015" neither Deloitte nor Jonathon Boldt testified as much (contra
Mot. at 6 (citing Exs. 11-15); see Ex. 10 (Nevin Tr.) at 186:3-11 (testifying that he "do[es] not
know in fact" "whether or not Inovalon received that New York City tax alert"); id. Ex. 11 (Boldt
Tr.) at 143:6-18) (testifying that "there was a question as to when the company became aware of
pending New York City tax reform changes. The question stated on a specific date, I believe it
was January 25th. I can't give you an exact date. But the company was aware during Q-1.")).


                                                16
      Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 22 of 31



Motion that Ms. Krapf would have had discussions regarding tax law changes and effective tax

calculations at all, much less over text message.

       Where Plaintiff's Motion fails to identify any good cause to override the Production

Protocol at this late stage, the Court should honor that agreement as written.

II.    PLAINTIFF HAS NOT IDENTIFIED ANY "GOOD FAITH"
       BASIS TO BELIEVE THAT ANY CUSTODIAN POSSESSES
       RESPONSIVE TEXT MESSAGES AS REQUIRED BY FED. R. CIV. P. 26

       Plaintiff's eleventh-hour request for text messages is also improper under Fed. R. Civ. P.

26 because Plaintiff has failed to demonstrate any "good faith" basis to believe that the collection

and search of text messages is anything other than a fishing expedition. On a motion to compel

"[t]he party seeking discovery must make a prima facie showing that the discovery sought is

more than merely a fishing expedition." Barbara v. MarineMax, Inc., Civ. A. No. 12-cv-368,

2013 WL 1952308, at *2 (E.D.N.Y. May 10, 2013) (citing Evans v. Calise, Civ. A. No. 92-cv-

8430, 1994 WL 185696, at *1 (S.D.N.Y. May 12, 1994)). This Court previously expressed that

it was "struggling with why there is in the plaintiffs' view a good faith bas[is] for mining these

text messages from various employees of the defendants" (Ex. 9 (Conf. Tr.) at 18:8-13). Yet,

even with that admonishment, Plaintiff's Motion does nothing to establish such a good faith basis.

       As is evident in the cases cited in Plaintiff's Motion, courts considering motions to

compel text messages require the moving party to have some good faith basis to suspect that a

collection of text messages would yield responsive information. For example, Plaintiff's Motion

relies on Walker v. Carter, Civ. A. No. 12-cv-05384, 2015 WL 4510406 (S.D.N.Y. July 24,

2015), a case that provides an adept example of this requirement. (See Mot. at 4.) In Walker, the

plaintiff moved for Judge Ellis to recuse himself because of the "inconsistent" rulings in which

Judge Ellis compelled the plaintiff to produce text messages, but did not compel a particular

defendant to produce text messages. Walker, 2015 WL 4510406, at *1. In re-addressing those
                                                 17
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 23 of 31



rulings, Judge Ellis reiterated that "discovery is not an equation and that searches require good

faith bases; Defendants had demonstrated a basis for a search of [the plaintiff]'s phone while [the

plaintiff] had not demonstrated a basis for searching [a defendant]'s phone." Id. at *2 (emphasis

added). In particular, in moving to compel text messages from the plaintiff and certain of the

plaintiff's third-party witnesses, the defendants relied on deposition testimony from certain third-

party witnesses which confirmed that the plaintiff texted the witnesses prior to their depositions

in an effort to influence their testimony. Id. at *1.11 On that evidence, the court granted the

defendants' motion to compel. Following that order, the plaintiff asked for a reciprocal order

compelling a defendant to produce text messages. Id. at *2. Judge Ellis allowed the plaintiff to

file such a motion to compel, but specifically "informed [the plaintiff] that if he had anything

suggesting that relevant evidence was on [the defendant]'s phone, he should provide it." Id. As a

result, when moving to compel, the plaintiff provided evidence that the defendant texted with

another plaintiff in an unrelated litigation about "business matters" and otherwise had admitted to

using text messages to communicate with the President of the United States. 2016 WL 6820554,

at *4 (S.D.N.Y. Feb. 4, 2016); Walker v. Carter, Civ. A. No. 12-cv-05384, Dkt. No. 261. Judge

Ellis found such evidence to be insufficient to compel the production of text messages, and Judge

Carter later agreed, noting that the "[p]laintiff provided little evidence to show that the searches

would even return relevant information," such that "[w]eighing the breadth and burden of the

requested searches against their likely benefit, it was appropriate to deny" the motion. Id. at *4.



11
        Indeed, the defendants attached to their motion to compel exemplar text messages that the
plaintiff had sent to other third-party witnesses in which the plaintiff "both recounted his version
of the events in dispute and sought to influence their testimony." Walker v. Carter, Civ. A. No.
12-cv-05384, Dkt. No. 197 at 2 & Exhibit C-E (attaching text messages the plaintiff sent to third-
party witnesses prior to the witnesses' depositions stating "I know it[s] hard [and a] long time ago
but try to remember . . ." and repeatedly informing the witness of plaintiff's position in the case).


                                                 18
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 24 of 31



        The other cases cited in Plaintiff's Motion likewise granted motions to compel only where

the moving party had a good faith basis for their belief that text messages would contain

responsive information. See, e.g., Congregation Rabbinical Coll. of Tartikov, Inc. v. Vill. of

Pomona, 138 F. Supp. 3d 352, 386-87 (S.D.N.Y. 2015) (considering defendants' non-production

of text messages in the context of the plaintiff's spoliation motion; plaintiff initially sought text

messages days after one defendant posted a Facebook post referencing a newspaper article about

the case, and in the Facebook post the defendant noted that he "ha[d] the text still [from a co-

defendant]" with the co-defendant's "explanation" regarding certain events discussed in the

newspaper article); Ewald v. Royal Norwegian Embassy, Civ. A. No. 11-cv-2116, 2013 WL

6094600, at *9 (D. Minn. Nov. 20, 2013) (granting motion to compel text messages after the

plaintiff demonstrated that "relevant [text] messages exist[ed]," including because the defendant

produced an e-mail in the case where a key custodian e-mailed another key custodian "[s]orry for

my text 'blast.' . . . I [was] text[ing] while driving home. Sorry . . . . I apologize [for] the text in

the heat of the moment! In the future, I think I'll stick to e-mails!").12

        Importantly, in each of Walker, Congregation, and Ewald, the courts only compelled the


12
        The remaining cases cited in Plaintiff's Motion did not concern motions to compel text
messages, and are inapposite to the present case for that and other reasons. See, e.g., Trilegiant
Corp. v. Sitel Corp., 275 F.R.D. 428, 435-36 (S.D.N.Y. 2011) (granting the plaintiff's motion to
compel certain e-mails and spreadsheets relevant to damages or otherwise "highly relevant" to
the plaintiff's claims, but denying the motion in other respects, including because "[m]ere
speculation as to the existence of additional documents is insufficient to warrant an order to
compel"); Freydl v. Meringolo, Civ. A. No. 09-cv-07196, 2011 WL 2566087, at *4 (S.D.N.Y.
June 16, 2011) (Fox, M.J.) (granting the plaintiff's motion to compel after the defendant refused
to "answer[] any interrogatory or produc[e] any document" which the court held "amount[ed] to
a blanket refusal to participate in discovery and is 'a paradigm of discovery abuse'"); Zubulake v.
UBS Warburg LLC, 217 F.R.D. 309, 313 (S.D.N.Y. 2003) (granting the plaintiff's motion to
compel the defendant to produce e-mails from the company's back-up tapes, including because
the plaintiff "knew that there were additional responsive e-mails that [the defendant] had failed
to produce because she herself had produced approximately 450 pages of e-mail[s]" copying the
defendant, where the defendant had only produce 100 pages of those e-mails).


                                                   19
       Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 25 of 31



production of text messages after the moving parties presented specific "evidence" demonstrating

their good faith bases to suspect that a collection of text messages "would even return relevant

information." See, e.g., Walker, 2016 WL 6820554, at *4. Such evidence included already-

produced text messages, public Facebook posts, or produced e-mails that specifically confirmed

that the non-moving party was using text messages to communicate about the subject matter of

the case. No such comparable evidence exists here, and Plaintiff's Motion cites to none. As

previously discussed in Section I.B.2 above, Plaintiff's citation to the testimony of Mr. Kloster

and the six documents cited in its Motion provide nothing to bolster Plaintiff's speculation that

"relevant and responsive text messages are likely to exist on the cell phones of the [sixteen]

custodians" concerning New York tax laws or Inovalon's effective tax rate calculations. (See

supra at 14-17.) Plaintiff has not (and cannot) point to any "evidence" demonstrating its

entitlement to such text message discovery, thus Plaintiff's Motion should be denied.

III.    PLAINTIFF'S MOTION TO COMPEL INOVALON
        DEFENDANTS TO COLLECT, REVIEW, AND PRODUCE
        RESPONSIVE TEXT MESSAGES (IF ANY) FROM MULTIPLE
        CUSTODIANS IS BURDENSOME AND OTHERWISE IMPROPER

        A.     Plaintiff's Request For The Production Of Text Messages Is
               Disproportionally Burdensome To Inovalon Defendants, Particularly
               When Considered In Light Of The Marginal Utility Of Those Text Messages

        As demonstrated supra, Plaintiff's Motion fails to demonstrate that requiring the Inovalon

Defendants to collect and review text messages would yield responsive information, such that the

proportionality analysis must begin with an understanding of the "marginal utility of the

discovery sought." Royal Park, 2018 WL 1088020, at *8 (denying motion to compel because

"[e]ven if there were some possibility of relevance, however, the marginal utility of discovery . . .

would be low at best").

        As demonstrated in the "Discovery Services Proposal" from Consilio -- the third-party


                                                20
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 26 of 31



document collection vender that Inovalon Defendants have engaged in this action -- the

monetary costs associated with collecting text messages is estimated to be $1,600 per custodian,

exclusive of Consilio's travel expenses. (Ex. 12 at 3.)13 That figure is also exclusive of the cost

of Inovalon Defendants' counsel, who are required to (i) travel to and be present at the data

collection as required by Consilio (id. at 3), and (ii) review the text messages collected from such

devices. (Id.) Beyond the monetary burden, this process is additionally burdensome and

intrusive in at least the following ways:

       '   Requiring, as Plaintiff requests, that Inovalon Defendants collect text messages from
           the "previously agreed upon custodians" would require that Consilio provide on-site
           data collections from multiple locations (i.e., at Inovalon and otherwise on location
           for the remaining custodians who do not work at Inovalon).

       '   One of the proposed custodians lives in Switzerland, which adds unique costs, Swiss
           legal considerations, and regulatory burdens on collection.14

       '   Custodians would have to make themselves available to attend the collection, share
           their personal passwords with Consilio, and be without their personal cell phones for
           a number of hours during the work week.

       '   Imaging and searching a personal cell phone is particularly intrusive. Among other
           things, Consilio would have to copy the entirety of the phone's contents in order to
           collect text messages, including personal photographs and videos, internet history,
           notes, music, and text messages with friends and family members. See, e.g., Henson
           v. Turn, Inc., Civ. A. No. 15-cv-01497, 2018 WL 5281629, at *5 (N.D. Cal. Oct. 22,
           2018) (noting that "privacy interests can be a consideration in evaluating
           proportionality, particularly in the context of a request to inspect personal electronic
           devices," and denying motion to compel forensic images of the plaintiffs' mobile
           devices on that basis (collecting cases)).

       '   Ten of the sixteen custodians for whom Plaintiff seeks text messages are non-party
           witnesses in the action, including five witness who are not even currently employed

13
       Plaintiff's Motion also attaches a similar quote from a separate document vendor. (Pl. Ex.
19.) That quote similarly provides a range of $1,040 to $1,315 per custodian (assuming that the
vendor images each custodian's phone and collects data from cloud back-up systems).
14
       Should the Court grant Plaintiff's Motion, Inovalon Defendants would respectfully
request leave to further brief the Court regarding the unique Swiss privacy law issues that would
need to be contemplated before requiring production from this particular custodian.


                                                 21
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 27 of 31



            by Inovalon. (See supra at 8-9.) Moreover, where Inovalon does not issue cell
            phones to its employees, Plaintiff's Motion -- in effect -- requests that Inovalon
            Defendants produce the personal text messages from these non-parties' personal
            devices (including personal devices of former employees).

As the above makes plain, such burdens -- both monetary, privacy-related, and otherwise --

vastly outweigh the "marginal utility of the discovery sought" by Plaintiff's Motion. See Royal

Park, 2018 WL 1088020, at *8.

       B.      Plaintiff's Motion Is Otherwise Improper Where Plaintiff
               Failed To Satisfy The Meet And Confer Requirements Of Local Rule 37.1

       Plaintiff's Motion could be denied for the independent reason that Plaintiff has not

satisfied the meet and confer requirement under Fed. R. Civ. P. 37(a)(1) or this Court's Local

Rule 37.1. In particular, Rule 37 requires that Plaintiff certify that it "in good faith conferred or

attempted to confer with the person or party failing to make disclosure or discovery in an effort

to obtain it without court action." Fed. R. Civ. P. 37(a)(1). Courts in this District routinely note

that a "[p]laintiff's failure to meet and confer with defense counsel in good faith is sufficient

reason by itself to deny plaintiff's motion to compel." Vaigasi v. Solow Mgmt. Corp., Civ. A. No.

11-cv-5088, 2016 WL 616386, at *11 (S.D.N.Y. Feb. 16, 2016) (emphasis added).15

       The only time that Plaintiff requested that Inovalon Defendants produce text messages

was during the deposition of Mr. Kloster on October 18, 2018, when Mr. Pfefferbaum asked that

Inovalon Defendants "search for, collect, and produce relevant and responsive text messages


15
        See also Dorchester Fin. Holdings Corp. v. Banco BRJ, S.A., Civ. A. No. 11-cv-1529,
2014 WL 3747160, at *5 (S.D.N.Y. July 3, 2014) (Fox, M.J.) (denying motion to compel,
including because of "plaintiff's failure to certify that, in good faith, it conferred or attempted to
confer with the defendant in an effort to obtain disclosure or discovery without court action");
Prescient Partners, L.P. v. Fieldcrest Cannon, Inc., Civ. A. No. 96-cv-7590, 1998 WL 67672, at
*4 (S.D.N.Y. Feb. 18, 1998) (denying motion to compel for failure to meet and confer; court
found that "conversations during depositions" do not satisfy Rule 37 where the parties did not
"specifically discuss" the "items [plaintiff] seeks to have compelled, let alone shown that any
negotiations that occurred were a good faith effort to resolve the dispute without court action").


                                                  22
      Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 28 of 31



from Mr. Kloster and the other custodians." (Pl. Ex. 7 at 58:18-22.) That statement during the

deposition does not satisfy Plaintiff's obligations under Rule 37, particularly where Plaintiff

made no mention that it would seek court intervention on the topic or otherwise attempt in good

faith to narrow the issues prior to such intervention. See Prescient Partners, 1998 WL 67672, at

*4. Plaintiff did not otherwise raise the issue before filing its pre-motion letter four days later.

       Plaintiff's Motion all but acknowledges that Plaintiff failed to meet Rule 37's requirement.

Indeed, the Pfefferbaum Declaration states that "[p]ursuant to Federal Rule of Civil Procedure

37(a), I hereby certify that the parties met and conferred regarding each of Plaintiff's three sets of

requests for production of documents" and lists the dates of those meet and confers as being held

between August 24, 2017 and July 31, 2018. (Pfefferbaum Decl. ¶ 2 (emphasis added).) That

certification is misleading and otherwise inadequate where the issue of text messages was not

"specifically discussed" during those meet and confer sessions. See Prescient Partners, 1998

WL 67672, at *4. As a result, Plaintiff's Motion can -- and should -- be denied on the

independent ground that Plaintiff failed to satisfy the requirements of Rule 37.

IV.    IN ANY EVENT, PLAINTIFF HAS NOT DEMONSTRATED THAT
       THERE EXISTS ANY "GOOD CAUSE" TO AMEND THE SCHEDULING
       ORDER AT THIS LATE DATE TO PERMIT THIS ADDITIONAL DISCOVERY

       Additionally, Plaintiff's Motion could be denied for the independent reason that Plaintiff's

pre-motion letter was filed on the last day of fact discovery and Plaintiff has not demonstrated

the requisite "good cause" to re-open discovery to accommodate its belated request for text

messages. As Plaintiff's Motion acknowledges, "a party seeking to file a motion to compel after

discovery has closed must . . . establish good cause" under Fed. R. Civ. P. 16(b)(4). Gucci Am.,

Inc. v. Guess?, Inc., 790 F. Supp. 2d 136, 139 (S.D.N.Y. 2011); see also Fed. R. Civ. P. 16(b)(4)

("A schedule may be modified only for good cause and with the judge's consent.").



                                                  23
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 29 of 31



       In particular, the Second Circuit has held that in determining whether a party has "good

cause" under Rule 16(b)(4) "the primary consideration is whether the moving party can

demonstrate diligence," but that courts "also may consider other relevant factors including, in

particular, whether allowing the [modification] will prejudice [the party opposing modification]."

Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 244 (2d Cir. 2007). Courts in this District

routinely deny motions to compel where the moving party, as here, unnecessarily waited until the

eleventh hour to raise a discovery issue and seeks to extend the discovery schedule on that

basis.16 Plaintiff's Motion does not establish any "good cause" to extend fact discovery here:

       Plaintiff cannot demonstrate that it was "diligent" in pursuing its Motion, particularly

since it has known since the outset of discovery that Inovalon Defendants were not producing

text messages. As discussed supra, Plaintiff has been aware since October 2017 that Inovalon

Defendants were not producing text messages, and was able since that time to discuss the topic

with Inovalon Defendants or otherwise bring its Motion to the Court's attention. Plaintiff's

failure to take either of those "fairly minimal and obvious steps of following up" prior to the

close of fact discovery "falls far short of the diligence needed to satisfy" Rule 16. See Gen.

Motors, 2016 WL 2766654 at *2. Moreover, the Court need not credit Plaintiff's suggestion that



16
         See, e.g., In re: Gen. Motors LLC, Civ. A. No. 14-md-2543, 2016 WL 2766654, at *2
(S.D.N.Y. May 12, 2016) (denying defendants' post-discovery motion to compel Verizon to
produce the plaintiff's cell phone records, including because "Plaintiff had previously identified
Verizon as her cellphone service provider," and Verizon's non-production of any records "should
immediately have raised a red flag" for defendants, and that defendants' failure to take "fairly
minimal and obvious steps of following up with Verizon" prior to the close of fact discovery
"falls far short of the diligence needed to satisfy" Rule 16); Gucci, 790 F. Supp. 2d at 140-41
(finding plaintiff's post-discovery motion to compel documents related to the defendant's foreign
purchasers to be untimely, including because the "[d]efendants' production of financial
information throughout [discovery] . . . related only to sales to domestic customers" and the
plaintiff did not "t[ake] issue with those productions, though [plaintiff] was plainly on notice as
to Defendants' position on foreign sales information").


                                                24
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 30 of 31



it first "learned of the use of text messages" during Mr. Kloster's deposition on October 18, 2018.

(Mot. at 11.) As Inovalon Defendants noted in their pre-motion response letter to the Court

(which Plaintiff's Motion tellingly fails to address), Plaintiff learned in June 2018 that Messrs.

Kotelchuck and Davis occasionally used text messages to communicate with coworkers at

Inovalon. (See supra at 7.) If Plaintiff was diligent, it would have raised the issue at that time.

       Plaintiff's Motion mistakenly argues that Plaintiff will be prejudiced if the extension is

not allowed -- which it will not -- but that is not a consideration of the "good cause" analysis.

Instead, Second Circuit precedent makes clear that the proper prejudice analysis under Rule 16

considers whether the non-moving party -- here, the Inovalon Defendants -- would be prejudiced

if the extension is allowed. See, e.g., Kassner, 496 F.3d at 244. Although a finding of prejudice

is not required, Gen. Motors, 2016 WL 2766654 at *2, it is plainly present here: consistent with

the scheduling order, the parties have already exchanged expert reports and are to prepare for and

hold eight depositions of the parties' experts by December 21, 2018. (ECF 142.) Among other

things, the act of requiring Inovalon Defendants' counsel to collect and review text messages

from Plaintiff's requested custodians would unnecessarily distract Inovalon Defendants from

otherwise preparing to close expert discovery. The Court should not reward Plaintiff's lack of

diligence in this way, and can deny Plaintiff's Motion on this independent basis.

                                          CONCLUSION

               For all of the foregoing reasons, Plaintiff's Motion should be denied.




                                                 25
     Case 1:16-cv-04923-VM-KNF Document 165 Filed 11/28/18 Page 31 of 31



Dated: November 28, 2018       Respectfully submitted,
       Boston, Massachusetts
                               SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                               By: /s/ James R. Carroll
                                   James R. Carroll (james.carroll@skadden.com)
                                   Susan L. Saltzstein (susan.saltzstein@skadden.com)
                                   Four Times Square
                                   New York, New York 10036
                                   Telephone: (212) 735-3000
                                   Facsimile: (212) 735-2000
                                        -- and --
                                   500 Boylston Street
                                   Boston, Massachusetts 02116
                                   Telephone: (617) 573-4800
                                   Facsimile: (617) 573-4822

                               Counsel for Defendants Inovalon Holdings, Inc., Keith R.
                               Dunleavy, Thomas R. Kloster, Denise K. Fletcher, André
                               S. Hoffmann, Lee D. Roberts, and William J. Teuber Jr.




                                         26
